Citation Nr: 1537584	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  06-24 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD)/bronchitis, to include as a result of exposure to asbestos.

2.  Entitlement to service connection for a headache disability, to include as a result of asbestos exposure and/or secondary to COPD/bronchitis.

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as a result of asbestos exposure and/or secondary to COPD/bronchitis.

4.  Entitlement to service connection for a testicle disorder.

5.  Entitlement to service connection for a dermatological disorder involving the feet and groin.

6.  Entitlement to service connection for a right elbow disorder.

7.  Entitlement to service connection for chronic strain of the bilateral hips.

8.  Entitlement to service connection for a bilateral foot disorder, to include the nails, skin and bone.

9.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to a bilateral foot disorder.

10.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a bilateral foot disorder.

11.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from March 1971 to March 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in February 2008, April 2010, September 2011, and February 2013 and remanded for additional development.

In January 2008, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the claims must be remanded for additional development.  In a March 2015 letter, the Veteran's representative stated that the Veteran had been drawing 100 percent disability benefits from Social Security since the late 1990s, "and we are requesting that the Board access his Social Security records."  A Social Security Administration (SSA) Inquiry from May 2006 indicates the Veteran has been receiving disability benefits with a disability onset date of December 1997.  However, there is no indication the RO attempted to obtain the Veteran's SSA records.  As the records are potentially relevant to the Veteran's claim, an attempt must be made to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Several VA opinions have been obtained, most recently in April 2013.  In a letter received in May 2014, the Veteran's representative presented additional arguments.  The representative asserted that literature has linked exposure to asbestos to COPD, in contrast to the April 2013 VA examiner's statement.  The representative submitted an article indicating that COPD can result from asbestos exposure.  As the April 2013 VA examiner based her reasoning in part on the fact that "[t]here is also no evidence in peer reviewed medical literature that relates an etiological link between asbestos exposure and chronic obstructive pulmonary disease," the April 2013 opinion is inadequate.  Consequently, the Board finds that a new VA opinion is necessary to address the Veteran's claim that his COPD is related to in-service exposure to asbestos, with consideration of the article cited by the representative in May 2014.

In May 2014, the Veteran's representative also cited studies indicating a link between PTSD and sleep disturbance, including sleep apnea.  The April 2013 VA examiner did not address whether the Veteran had a sleep disorder related to his PTSD.  Accordingly, a VA opinion should be obtained as to whether the Veteran has a sleep disorder, to include sleep apnea, secondary to his service-connected PTSD.

In an April 2013 addendum opinion, the examiner noted that the Veteran's skin was clear and he maintained that it had been clear for many years.  As a result, the examiner found it is unlikely that his current condition is related to his military service.  In the May 2014 statement, the Veteran's representative stated that the Veteran indicated that he periodically experiences "bumps" and bruise-like red marks that break and form scabs.  As a lay person, the Veteran is competent to report symptoms capable of lay diagnosis such as skin disorders.  Accordingly, the opinion is inadequate.  Additionally, the Veteran's representative requested that the Veteran be scheduled for a new VA examination when his skin condition is active.  Thus, the claim must be remanded to obtain a new opinion.

A March 1971 service treatment record indicates the Veteran had pes planus at the time of his enlistment in service.  In a March 2013 opinion, a private physician indicated that strenuous exercise in the military could have caused the Veteran to develop plantar fasciitis and heel spurs.  He also indicated it is possible the Veteran's knee symptoms are related to the Veteran's foot problems.  The April 2013 VA examiner did not fully address the Veteran's foot symptoms including pes planus.  Consequently, the Board finds that the claim must be remanded for a new VA opinion.

The Veteran's representative further asserted that the Veteran had several disabilities related to per planus.  If a VA clinician determines that the Veteran's pes planus was aggravated by service, opinions must be obtained as to whether the Veteran has bilateral hip, bilateral ankle, or bilateral knee disabilities secondary to pes planus.
	
Accordingly, the case is REMANDED for the following action:

1.  Obtain the SSA records pertinent to the Veteran's claim for disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative. 

2.  Then, schedule the Veteran for a VA examination with an examiner(s) of appropriate expertise to provide opinion as to the following:

(a)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has COPD/bronchitis that is related to service, to include established in-service asbestos exposure.  

The VA examiner should review the literature cited by the Veteran's representative in the May 2014 statement.

(b)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a sleep disorder, to include sleep apnea, that is caused or aggravated by his service-connected PTSD.

The examiner should review the Veteran's representative's May 2014 statement.

(c) Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a skin disorder that is related to service.

The RO should attempt to schedule the VA examination when the Veteran's skin condition is active.  The VA examiner should address the Veteran's statements regarding the symptoms of his skin condition when active.

(d)  Whether it is at least as likely as not (at least a 50 percent probability) that the bilateral pes planus was aggravated during service beyond its natural progression.

(e)  If the examiner finds that the Veteran's bilateral pes planus was aggravated by service, whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a (i) bilateral hip, (ii) bilateral ankle, and/or (iii) bilateral knee disability that is caused or aggravated by pes planus.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






